Case 1-Llo-40949-cec DOCo Filed i0/ey/lo centered LOj2yilo Lfilyi4o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

wae ce nnn nnn nnn nn nnn -- ---X CASE NO. 18-45949-CEC

IN RE:
CHAPTER 7

Anthony Sylvester, NOTICE OF APPEARANCE
AND REQUEST FOR SERVICE
OF PAPERS
Debtor
tt he et 0 508 ~X
SIRS

PLEASE TAKE NOTICE, that STEIN, WIENER & ROTH, L.L.P., on behalf of Wells Fargo
Bank, N.A., as servicing agent for U.S. Bank National Association, as Trustee for CSMC Mortgage-
Backed Pass-Through Certificates, Series 2006-4, hereby enters its appearance as attorneys for Wells
Fargo Bank, N.A., as servicing agent for U.S. Bank National Association, as Trustee for CSMC
Mortgage-Backed Pass-Through Certificates, Series 2006-4, in the above matter, and pursuant to
Bankruptcy Rule 2002, request that its name be added to the mailing list maintained by the Clerk in the
above matter and that all notices given or required to be given in this matter and all papers served or
required to be served in this matter be given to and served upon the following:

STEIN, WIENER & ROTH, L.L.P.
One Old Country Road, Suite 113
Carle Place, New York 11514

PLEASE TAKE FURTHER NOTICE, that the foregoing request includes the notices and
papers referred to in Rule 2002 of the Bankruptcy Rules and also includes, without limitation, notices of
any orders, pleadings, motions, applications, complaints, demands, hearings, requests or petitions,
answering or reply papers, memoranda and briefs in support of any of the foregoing and any other
document brought before this Court with respect to these proceedings, whether formal or informal,
whether written or oral, and whether transmitted or conveyed by mail delivery, telephone, telegraph,
telex or otherwise.
Case 1-Llo-40949-cec DOCo Filed i0/ey/lo centered LOj2yilo Lfilyi4o

DATED: Carle Place, New York

TO:

October 22, 2018

Debra Kramer, Esq.

Trustee

98 Cutter Mill Road, Suite 466 South
Great Neck, NY 11021

Anthony Sylvester
Debtor

709 Fountain Avenue
Brooklyn, NY 11208

USS. Trustee

U.S. Federal Courthouse

201 Varick Street, Suite 1006
New York, NY 10014

STEIN, WIENER & ROTH

 
  

BY:
ANDREW SOEDBERG, ESQ.

Attorneys for U.S. Bank National Association, as
Trustee for CSMC Mortgage-Backed Pass-Through
Certificates, Series 2006-4

One Old Country Road, Suite 113

Carle Place, New York 11514

(516) 742-1212

 
Case 1-Llo-40949-cec DOCo Filed i0/ey/lo centered LOj2yilo Lfilyi4o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE: CASE NO. 18-45949-CEC

Anthony Sylvester,
CHAPTER 7

Debtor.

 

 

 

 

NOTICE OF APPEARANCE and
REQUEST FOR SERVICE OF PAPERS

 

 

STEIN, WIENER & ROTH, L.L.P.

Attorneys for U.S. Bank National Association, as Trustee for

CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-4
Office & P.O. Address

One Old Country Road, Suite 113

Carle Place, New York 11514

(516) 742-1212

69002/WELLS
